DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on April 19, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yang (US 9082053) and BIDGOLI et al. ("Intra-coding of 360-degree images on the sphere," 2019 Picture Coding Symposium (PCS), 2019, pp. 1-5, doi: 10.1109/PCS48520.2019.8954538) teach a code pattern comprising a plurality of a shell shape.
However, none of prior art teaches a spherical identifier comprising  a center indicator marking a center of a great circle of the sphere to guide deconstruction of the spherical identifier to prepare the radially-defined code for reading by a scanner (claim 1), a three-dimensional (3D) object comprising a plurality of spheres manufactured into a body of the three- dimensional object (claim 7), and a method of identifying a three-dimensional object comprising removing a portion of the three-dimensional object to reveal the orthodrome of a sphere embedded in the three-dimensional object (claim 13) as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEUNG H LEE/Primary Examiner, Art Unit 2887